 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                              CASE NO. 2:19-CR-00229 WBS
12                                Plaintiff,                STIPULATION REGARDING EXCLUDABLE
                                                            TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                              FINDINGS AND ORDER
14   DEBORAH FRANCES LAUGHLIN,                              DATE: May 10, 2021
                                                            TIME: 9:00 a.m.
15                               Defendant.                 COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18              Plaintiff United States of America, by and through its counsel of record, and defendant, by

19     and through defendant’s counsel of record, hereby stipulate as follows:

20         1.      By previous order, this matter was set for status on May 10, 2021.

21         2.      By this stipulation, defendant now moves to continue the status conference until June 21,

22   2021 at 9:00 a.m., and to exclude time between May 10, 2021, and June 21, 2021 at 9:00 a.m., under

23   Local Code T4.

24         3.      The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26         includes over 600 pages of Bates labeled documents consisting of among other things

27         investigative reports, FEMA records, documents obtained from third parties, and audio

28         recordings of statements made by the defendant. All of this discovery has been either produced


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        directly to counsel and/or made available for inspection and copying. Some of this discovery is

 2        subject to a protective order, and therefore, can only be reviewed by defendant in the presence of

 3        a member of the defense team.

 4               b)      Counsel for defendant requires additional time to consult and review discovery

 5        with the defendant, who requires in-person consultations that have only recently become possible

 6        with the lifting of social distancing requirements and public health restrictions previously in

 7        place due to the COVID-19 pandemic. Defense counsel also requires additional time to review

 8        evidence related to the loss amount, which may affect resolution of the case.

 9               c)      Counsel for defendant believes that failure to grant the above-requested

10        continuance would deny him the reasonable time necessary for effective preparation, taking into

11        account the exercise of due diligence.

12               d)      The government does not object to the continuance.

13               e)      Based on the above-stated findings, the ends of justice served by continuing the

14        case as requested outweigh the interest of the public and the defendant in a trial within the

15        original date prescribed by the Speedy Trial Act.

16               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17        et seq., within which trial must commence, the time period of May 10, 2021 to June 21, 2021 at

18        9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

19        Code T4] because it results from a continuance granted by the Court at defendant’s request on

20        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

21        best interest of the public and the defendant in a speedy trial.

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: May 5, 2021                                       PHILLIP A. TALBERT
 8                                                            Acting United States Attorney
 9
                                                              /s/ SHELLEY D. WEGER
10                                                            SHELLEY D. WEGER
                                                              Assistant United States Attorney
11

12

13 Dated: May 5, 2021                                         /s/ TIMOTHY ZINDEL (by Shelley
                                                              Weger as authorized on May 5, 2021)
14                                                            TIMOTHY ZINDEL
                                                              Counsel for Defendant
15                                                            DEBORAH FRANCES LAUGHLIN

16

17

18                                          FINDINGS AND ORDER

19          IT IS SO FOUND AND ORDERED. Moreover, the ongoing COVID-19 pandemic has led to

20 the suspension of jury trials in this district since March 17, 2020, and the General Orders of this court
21 issued in connection with the pandemic allow for continuances and the exclusion of time under the

22 Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), with no further findings required. General Orders 611,

23 612, 617, and 618. Additionally, the April 16, 2020 Order of the Judicial Council of the Ninth Circuit

24 suspended the time limits of 18 U.S.C. § 3161(c) due to a judicial emergency in this district until May 2,

25 2021. See In re Approval of the Judicial Emergency Decl. in the E. Dist. of Cal., 956 F.3d 1175 (9th

26 Cir. Judicial Council 2020).
27          Dated: May 5, 2021

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
